 



EXHIBIT 10.10



(LEINER LOGO) [a31512a3151200.gif]   901 E. 233rd Street
Carson, California
90745-6204
310/835-8400
Fax 310/835-6615

July 13, 2006
Mr. Kevin McDonnell
2210 Lorain Road
San Marino, CA 91108
Dear Kevin:
I am excited to make you a formal offer to join the Leiner team. Together we can
build a great success for the Company and for ourselves as individuals. Your
start date will be Monday, July 17, 2006. Following is our offer for the
position of Executive Vice President, Chief Financial Officer:

  1.   Base Salary: $300,000 Annual     2.   Bonus (Prorated for 8.5 months in
FY07):

  •   Minimum: 50% of Base Salary at $85 million EBITDA (Adj. EBITDA)     •  
Target: 75% of Base Salary at $90 million EBITDA (Adj. EBITDA)     •   Upside:
100% of Base Salary at $95 million EBITDA (Adj. EBITDA)     •   Eligible for
additional bonus awards at Board discretion

  3.   Sign on Bonus: $50,000 payable upon start of employment     4.   Stock
options: 10,000 shares upon hire with four year vesting or liquidity event    
5.   Employment Agreement: Two years base salary and target bonus for
termination without cause     6.   Club Memberships: Dues payable by expense
report for two club memberships     7.   Health Benefits: Customary Executive
Benefits (attached)     8.   Responsibilities will include Finance, Accounting,
Human Resources, Management Systems (IT) and Legal     9.   Vacation: Four weeks





--------------------------------------------------------------------------------



 



(LOGO) [a31512a3151201.gif]
I would appreciate your acceptance by signing and returning this offer to my
attention by July 14, 2006. If you have any questions please do not hesitate to
call.

     
Regards,
   
 
   
/s/ Robert K. Reynolds
         
Robert K. Reynolds
   
Executive Vice President and Chief Operating Officer
   

I accept Leiner Health Products’ offer of employment.

         
/s/ Kevin McDonnell
  7-17-06              
Kevin McDonnell
  Date    

